Citation Nr: 0910610	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine, claimed as secondary to the service-
connected left total knee replacement. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to 
February 1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 RO rating 
decision.  

In December 2006 and September 2008 the Board remanded the 
issue on appeal for further development.  

In January 2007, the Veteran applied to reopen his previously 
denied claim of service connection for a right knee disorder 
as secondary to the service-connected left total knee 
replacement.  This matter is referred to the RO for all 
indicated action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated degenerative changes of the 
lumbar spine is shown as likely as not to have been caused by 
the service-connected left total knee replacement.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative changes of the lumbar 
spine is proximately due to or the result of the service-
connected left total knee replacement.  38 U.S.C.A. §§  1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations in light of the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran asserts that his low back problems are caused by 
his service-connected left total knee replacement.  He 
reports having had five surgeries on his left knee with a 
total replacement in 2003.  

At the Veteran's September 2003 VA examination, he had a weak 
low back with stiffness and pain that radiated into his right 
leg and foot.  His low back pain started in October 2002.  
The X-ray studies were normal and revealed no disease or 
injury.  The VA examiner stated that his low back was normal 
and more likely then not had not been caused by the knee 
disability.  

At a  January 2007 VA examination, the examiner noted that x-
ray studies revealed mild degenerative changes throughout the 
lumbar spine and no changes from the September 2003 x-ray 
studies.  It was noted that a private x-ray study in October 
2002 had revealed sclerosis.  

The VA examiner diagnosed mild DDD of the lumbar spine.  He 
stated it would be pure speculation to opine if the mild DDD 
of the lumbar spine was secondary to his service-connected 
left total knee replacement; however, it was not 
inconceivable for a left total knee replacement to cause DDD 
of the lumbar spine.  

A submitted private treatment record revealed that an October 
2002 x-ray study showed sclerosis in the sacroiliac joints 
bilaterally, that was most likely DDD.  An August 2007 
treatment note identified left sacroiliac joint region pain 
that was likely from degeneration and spurring.  In September 
2007, he was diagnosed with bilateral sacrolitis, facet 
arthritis of L3-L4 with mild disc bulge, but no significant 
discogenic disease.  The private physician stated that his 
low back pain was likely from facet arthritis.  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
lumbar spine degenerative changes are as likely as not due to 
the service-connected left knee disability.  The recently 
received medical evidence tends to show that the current low 
back changes were consistent with a pattern of degeneration 
that in part is due to the dysfunction involving the left 
lower extremity.  

By extending the benefit of the doubt to the Veteran, service 
connection for degenerative changers of the lumbar spine as 
secondary to his service-connected left total knee 
replacement is warranted.  



ORDER

Secondary service connection for degenerative changes of the 
lumbar spine is granted. 


___________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


